Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s amendment filed 3/15/2021 has been received and entered into the present application.
Applicant’s arguments filed 3/15/2021 have been fully considered.  Rejections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections are either reiterated or newly applied.  They constitute the complete set of rejections presently being applied to the instant application.

Status of Claims
Claims 1-2 and 4-7 are currently under examination and the subject matter of the present Office Action.

Allowable Subject Matter
The following subject matter has been identified as being allowable:
An ophthalmic vehicle comprising the compound:

    PNG
    media_image1.png
    108
    1025
    media_image1.png
    Greyscale

and an antihypertensive compound;
said ophthalmic vehicle further comprising at least one additive selected from the group consisting of a buffer, a pH adjuster and a combinations thereof.
and an anti-hypertensive compound.


Rejection necessitated by amendment:
Objection
Claim 7 is objected to for being dependent on a rejected independent claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by de Lederkremer et al. (Eur. J. Biochem. 218, 929-936, 1993).
de Lederkremer et al. teach a purification method of a composition comprising 2-(hexadecyloxy)-1-(hydroxymethyl ethyl hexadecanoate:

    PNG
    media_image1.png
    108
    1025
    media_image1.png
    Greyscale

and a buffer (Fig. 1); wherein on formula (I), R1 and R2 are each an unsubstituted alkyl, L1 is –CH(-L4-R3)-L3- where L4 and L3 are alkylene and R3 is hydroxyl.
With regard to the ophthalmic vehicle, such a limitation is an intended use of the composition, which does not impart any physical or material characteristics to the composition that is not already present in the cited prior art.  If the body of a claim fully and intrinsically sets forth all of the limitations of the Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.2d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 378, 42 USPQ2d 1550, 1554 and MPEP §2112.02(II). In the instant case, the cited prior art meets each and every structural and physical limitation of the instantly claimed composition and, thus, would be reasonably expected to be capable of performing the intended use as instantly claimed, absent factual evidence to the contrary and further absent any apparent structural difference between the composition of the prior art and that of the instant claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-2 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over de Lederkremer et al. (Eur. J. Biochem. 218, 929-936, 1993).
The teaching of de Lederkremer et al. have been set forth supra.
de Lederkremer et al. are silent on the elected compound:

    PNG
    media_image2.png
    135
    335
    media_image2.png
    Greyscale

The compounds of de Lederkremer et al. differ from the instantly elected compound with regard to the length of the alkyl carbon chain at the R1 and R2 positions. 
It is noted that Snyder et al. teaches the administration of an identical chemical structure but for the fact that the compound has a different in carbon chain length from the instantly claimed compound and therefore shares a significant structural homology to the compound instantly claimed.  It has long been held in patent law that a prima facie case of obviousness may be based upon the structural similarity, i.e. an established structural relationship between a prior art compound and the claimed compound, such as homology or position isomerization.  Please see In re Deuel, 34 USPQ2d at 1214.  The necessary motivation to make a claimed compound and, thus, the prima facie of obviousness, rises from the reasonable expectation that compounds similar in structure will have similar properties.  Homologues are of such close structural similarity that the disclosure of a compound renders prima facie obvious its homologue.  As is stated in In re Grose, 201 USPQ 57, 63, “The known structural relationship between adjacent homologues, for example, supplies a chemical theory upon which a prima facie case of obviousness of a compound may rest.”  The homologue is expected to be preparable by the same method and have generally the same properties.  This expectation is then deemed the motivation for preparing homologues.  Adjacent homologues are generally so structurally similar that “without more” such structural similarity could give rise to prima facie obviousness.  In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).  MPEP 2144.08(II)(A)(4)(c).
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA PAGONAKIS whose telephone number is (571)270-3505.  The Examiner works a flexible schedule and can usually be reached Monday-Friday 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






AP

/ANNA PAGONAKIS/
Primary Examiner, Art Unit 1628